EXHIBIT 10.1
 
THE SHARES OF COMMON STOCK TO BE ACQUIRED BY THE SUBSCRIBER PURSUANT TO THIS
SUBSCRIPTION AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION, AND MAY NOT BE OFFERED, SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM OR NOT SUBJECT TO
REGISTRATION UNDER THE SECURITIES ACT, AND THE SUBSCRIBER HAS, IF REQUIRED BY
THE COMPANY, DELIVERED AN OPINION OF COUNSEL TO THAT EFFECT.  BY ENTERING INTO
THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER REPRESENTS, AMONG OTHER THINGS, THAT IT
IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a) OF THE SECURITIES ACT) AND
IS ACQUIRING THE COMMON STOCK PURSUANT TO AN EXEMPTION FROM REGISTRATION
PURSUANT TO REGULATION S PROMULGATED UNDER THE SECURITIES ACT AND WILL NOT
ENGAGE IN ANY TRANSACTIONS WITH RESPECT TO THE COMMON STOCK OF THE COMPANY
EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT.
 
 
ACCELERATED ACQUISITIONS XVI, INC.
 
SUBSCRIPTION AGREEMENT
 
Name of Subscriber:
 
Sole Comfort Shoes, Inc
     
Address of Subscriber:
 
121-5126  126th Avenue S.E.2
         
Calgary, Alberta, T2Z-0H
         
Canada
     
Number of
   
Shares of Common Stock:
 
23,350,000
     
Purchase Price:
 
$2,335.00

 
TO:         Accelerated Acquisitions XVI, Inc., a Delaware corporation (the
“Company”).
 
The Subscriber hereby subscribes for and agrees to purchase the number of shares
(the “ Shares ”) of common stock of the Company, par value $0.0001 per share
(the “ Common Stock ”) specified above in accordance with and subject to the
terms, provisions and conditions set forth herein.  The Subscriber agrees to pay
to the Company $0.0001 per Share, for a total purchase price (the “Purchase
Price”) equal to the amount set forth above.
 
The Subscriber understands that this Subscription Agreement may be rejected in
whole or in part prior to acceptance at any time for any reason whatsoever by
the Company.  The Subscriber further understands that in the event this
Subscription Agreement is rejected by the Company, the subscription of the
Subscriber herein shall become null and void insofar as rejected.  Upon such
rejection, the Subscriber shall have no further obligations to the Company.
 

 
Exhibit 10.1 - Page 1

--------------------------------------------------------------------------------

 


 
A.            Payment.  In connection with this Subscription Agreement and
subject to acceptance by the Company, the Subscriber hereby agrees with the
Company as follows:
 
(1)           The sale of the Shares offered or subscribed for pursuant to this
private placement will be closed not later than the second business day
immediately following the acceptance by the Company of this Subscription
Agreement (the “Closing Date”).  On the Closing Date, the Subscriber will pay to
the Company the Purchase Price in immediately available funds, by wire transfer
as directed by the Company Upon the Subscriber’s payment in full of the Purchase
Price as contemplated by this Part A(1), the Company shall issue to the
Subscriber that number of whole shares of Common Stock subscribed for by
Subscriber pursuant hereto.  The shares of Common Stock issued to the Subscriber
in consideration for such payment shall be validly issued and outstanding, and
fully paid and non-assessable.
 
B.            Acknowledgments and Covenants.
 
(1)           The Subscriber hereby agrees to pay all costs and expenses
incurred by or on behalf of the Company, including reasonable attorneys’ fees
and disbursements, in connection with enforcing the Subscriber’s obligations
under this Subscription Agreement in the event of any default in respect of its
obligations hereunder.
 
(2)           Under Section 1445(e) of the Internal Revenue Code of 1986, as
amended (the “Code”), the Company must withhold tax with respect to certain
transfers of property if a stockholder of the Company is a foreign person.  To
inform the Company whether withholding is required with respect to the
Subscriber’s interest in the Company, the Subscriber shall complete a Form W-9
or applicable Form W-8.
 
(3)           The Subscriber acknowledges and agrees that the Shares will be
issued subject to the terms of this Subscription Agreement and that any
certificates evidencing the Shares will bear appropriate legends to that effect,
including a legend in substantially the form set forth above and as otherwise
provided pursuant hereto.
 
C.            Representations and Warranties .
 
Subscriber Representations and Warranties.
 
The Subscriber warrants, represents and agrees with the Company as follows:
 
(1)           Upon acceptance by the Company, this Subscription Agreement is
irrevocable and shall constitute a binding commitment of the Subscriber.
 
(2)           Subscriber is acquiring the Shares for his/her/its own account,
not on behalf or for the account of any other Person.
 
(3)           The Subscriber will make all resales of the Shares only pursuant
to a registration statement under the Securities Act or pursuant to an available
exemption from registration under the Securities Act. 
 
(4)           The Company is and will be relying on the truth and accuracy of
Subscriber’s representations, warranties, agreements, acknowledgements and
understandings as set forth herein, in order to determine the applicability of
such exemptions and the suitability of Subscriber and his/her/its acquisition of
the Shares.
 

 
Exhibit 10.1 - Page 2

--------------------------------------------------------------------------------

 

 
(5)           Subscriber has been provided all necessary and appropriate
information about the Company to make an informed investment decision with
respect to the acquisition of the Shares.  WITHOUT LIMITING THE FOREGOING, THE
SUBSCRIBER ACKNOWLEDGES THAT AN INVESTMENT IN THE COMPANY INVOLVES SUBSTANTIAL
RISK AND THE SUBSCRIBER MAY LOSE ITS ENTIRE INVESTMENT.
 
(6)           Subscriber has sufficient knowledge and experience in financial
and business matters and is capable of evaluating the risks and merits of
Subscriber’s investment in the Company; Subscriber has been provided the
opportunity to make all necessary and appropriate inquiries of the Company
regarding Company’s business and associated risks, and Company has complied with
all such requests; and Subscriber is able financially to bear the risk of losing
Subscriber’s full investment in the Shares.
 
(7)         The Shares are being acquired in a transaction not involving a
public offering and Subscriber understands that the Shares have not been and may
not be, registered under the Securities Act or registered or qualified under any
the securities laws of any state or other jurisdiction, are and will be
“restricted securities” and cannot be resold or otherwise transferred unless
they are registered under the Securities Act, and registered or qualified under
any other applicable securities laws, or an exemption from such registration and
qualification is available.  Prior to any proposed transfer of the Shares,
Subscriber shall, among other things, give written notice to the Company of
Subscriber’s intention to effect such transfer, identifying the transferee and
describing the manner of the proposed transfer and, if requested by the Company,
accompanied by (i) investment representations by the transferee similar to those
made by Subscriber in this Section 7 and (ii) an opinion of counsel satisfactory
to the Company to the effect that the proposed transfer may be effected without
registration under the Securities Act and without registration or qualification
under applicable state or other securities laws.  Each certificate for the
Shares shall bear a legend similar to that set forth on the first page of this
Subscription Agreement (insofar as applicable) and otherwise referring to
reiterating the restrictions on transfer and other terms hereof applicable to
the Shares upon issuance, and containing such other information and imposing
such other restrictions as shall be reasonably required by the Company.
 
(8)         Subscriber understands that no U.S. federal or state government or
agency has passed on or made any recommendation or endorsement of offering for
sale or the sale of the Shares.
 
(9)         Subscriber acknowledges there is no restriction imposed hereby upon
the Company in respect of the incurring by the Company of additional debt or the
issuance by the Company of additional debt or equity securities, or otherwise.
 
(10)         The Shares will be purchased for the account of the Subscriber for
investment only and not with a view to, or with any intention of, a distribution
or resale thereof, in whole or in part, or the grant of any participation
therein.  The Subscriber has not been organized for the specific purpose of
acquiring the Shares.  The Subscriber acknowledges that the Shares have not been
registered under the Securities Act, or the securities laws of any state or
other jurisdiction and cannot be disposed of unless subsequently registered
under the Securities Act and any applicable laws of states or other
jurisdictions or an exemption from such registration is available.
 
(11)         The Subscriber is an “accredited investor” as defined in Rule
501(a) of Securities and Exchange Commission Regulation D, that is (i) if a
natural person, Subscriber has an individual net worth, or joint net worth with
the Subscriber’s spouse, at the time of the Subscriber’s purchase in excess of 
$1,000,000; (ii) if a corporation, business trust or a partnership, Subscriber
was not formed for the specific purpose of acquiring the Shares, and has total
assets in excess of $5,000,000.
 

 
Exhibit 10.1 - Page 3

--------------------------------------------------------------------------------

 



 
(12)         The Subscriber acknowledges that at no time was the Subscriber
presented with, or solicited by, any leaflet, public promotional meeting,
newspaper or magazine article, radio or television advertisement or any other
form of general advertising or general solicitation with respect to the Company.
 
(13)         If the Subscriber is an entity, the Subscriber is duly organized
or, if a trust, duly established pursuant to a valid trust instrument, validly
existing and in good standing under the laws of the jurisdiction wherein it is
organized and has the power and authority to carry on the activities in which it
is engaged and to purchase the Shares.  This Subscription Agreement and any
other documents executed and delivered by the Subscriber in connection therewith
or herewith have been duly authorized, executed and delivered by the Subscriber,
and are the legal, valid and binding obligations of the Subscriber enforceable
in accordance with their respective terms.
 
(14)         The execution and delivery of this Subscription Agreement and any
other documents executed and delivered by the Subscriber in connection herewith
do not, and the performance and consummation of the terms and transactions set
forth or contemplated therein or herein will not, contravene or result in a
default under any provision of existing law or regulations to which the
Subscriber is subject, the provisions of the trust instrument, charter, bylaws
or other governing documents of the Subscriber (if the Subscriber is an entity)
or any indenture, mortgage or other agreement or instrument to which the
Subscriber is a party or by which it is bound and does not require on the part
of the Subscriber any approval, authorization, license, or filing from or with
any foreign, federal, state or municipal board or agency which has not been
obtained.
 
(15)         The Subscriber represents and warrants that the amounts paid or to
be paid by it to the Company in respect of this Subscription Agreement were not
and are not directly, or to the Subscriber’s knowledge indirectly, derived from
activities that contravene federal, state or foreign laws and regulations,
including anti-money laundering and terrorist financing laws and regulations. 
Federal regulations and Executive Orders administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities, and individuals.  The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at www.treas.gov/ofac.
 
(16)         The Subscriber represents and warrants to, and agrees and covenants
with, the Company, as of the date hereof and as of the date of issuance of the
Shares to the Subscriber, that, to the best of its knowledge, none of (i) the
Subscriber, (ii) any person controlling or controlled by the Subscriber, (iii)
if the Subscriber is a privately held entity, any person having beneficial
interest in the Subscriber, and (iv) any person for which the Subscriber is
acting as agent or nominee in connection with this Subscription Agreement, is a
country, territory, individual or entity named on the OFAC lists, nor is any
such person or entity prohibited from investing in the Company under any OFAC
administered sanctions or embargo programs.
 
(17)         The Subscriber agrees promptly to notify the Company should the
Subscriber become aware of any change in the information set forth in Part (18)
or Part (19) above.  The Subscriber acknowledges and agrees that, if required by
law, the Company may be obligated to “freeze the account” of the Subscriber,
either by prohibiting additional investments from the Subscriber and/or
segregating assets of the Subscriber in compliance with government regulations
and, if required by law, the Company may also be required to report such action
and to disclose the Subscriber’s identity to OFAC.  The Subscriber also
understands and agrees that the Company may release confidential information
about the Subscriber and, if applicable, any underlying beneficial owners of the
Subscriber, to law enforcement agencies to the extent necessary to ensure
compliance with all applicable laws, rules and regulations.
 

 
Exhibit 10.1 - Page 4

--------------------------------------------------------------------------------

 



 
(18)         The Company reserves the right to request such information as is
necessary to verify the identity of the Subscriber, any related party, any
individual or entity having a beneficial interest in, or signatory or other
similar authority over, the Subscriber and any transferee of the Shares, and may
seek to verify such identity and the source of funds for the Purchase Price.
 
(19)         If the Subscriber is acting as nominee or custodian for another
person, entity or organization in connection with the acquisition of the Shares,
the undersigned has so indicated on the “Subscriber Information” page attached
hereto.  The representations and warranties contained in this Part C regarding
the Subscriber are true and accurate with regard to both the Subscriber and the
person, entity or other organization for which the undersigned is acting as
nominee or custodian.  The person, entity or organization for which the
undersigned is acting as nominee or custodian will not transfer or otherwise
dispose of or distribute any part of its economic or beneficial interest in (or
any other rights with respect to) the Shares without complying with all of the
applicable provisions of this Subscription Agreement and applicable law, as if
such person, entity or organization were a holder of the Shares.  If the
undersigned is acting as nominee or custodian for another person, entity or
organization, the undersigned agrees to provide such other information as the
Company may reasonably request regarding the undersigned and the person, entity
or organization for which the undersigned is acting as nominee or custodian in
order to determine the eligibility of the Subscriber to purchase the Shares.
 
Company Representations and Warranties.
 
By accepting the Subscriber’s subscription, the Company warrants, represents and
agrees with the Subscriber as follows:
 
(1)           The Company is duly organized, validly existing and in good
standing as a corporation under the Delaware General Corporation Law, with all
requisite corporate power and authority to conduct its business as currently
conducted and to issue and sell the Shares in accordance with the terms of this
Subscription Agreement.  This Subscription Agreement (when accepted) will have
been duly authorized, executed and delivered by the Company.
 
(2)           This Subscription Agreement is a legally binding obligation of the
Company, enforceable against the Company in accordance with the terms hereof,
except to the extent that (i) such enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights, and (ii) the availability of the
remedy of specific performance or in injunctive or other equitable relief is
subject to the discretion of the court before which any proceeding therefore may
be brought.
 
D.             Assignment, Survival, Effectiveness and Further Information.
 
(1)           This Subscription Agreement is not assignable by either the
Subscriber or the Company without the prior approval of the other party in its
sole and absolute discretion.  This Subscription Agreement shall be binding upon
the successors and any permitted assigns of the Subscriber and, when accepted by
the Company, shall be binding upon the successors and any permitted assigns of
the Company.
 
(2)           All of the agreements, covenants, representations and warranties
made by the Subscriber in this Subscription Agreement shall survive the
execution and delivery hereof.  The Subscriber shall use reasonable efforts to
notify the Company and to do so promptly upon discovering that any of the
representations or warranties made herein were false when made or has, as a
result of changes in circumstances, become false.  Every provision of this
Subscription Agreement is intended to be severable, and if any term or provision
hereof is held to be illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity of the remainder hereof.
 

 
Exhibit 10.1 - Page 5

--------------------------------------------------------------------------------

 



 
(3)           The agreements of the Subscriber set forth herein shall become
effective and binding upon the Subscriber, without right of revocation, upon the
Company’s acceptance of this Subscription Agreement.
 
E.             Miscellaneous.  Unless otherwise indicated, the address on the
first page of this document is the legal residence of the Subscriber, and all
offers and communications in connection with the offering of the shares of
Common Stock subscribed to herein have been conducted at such address.  The
Subscriber, if a foreign entity, represents that it has complied with all of the
laws, if any, of its country of residence applicable to the acquisition of the
Shares subscribed to herein.
 
F.             Remedies.  The Subscriber understands the meaning and legal
consequences of its covenants, representations and warranties contained herein,
and hereby agrees that the Company may recover from the Subscriber, and the
Subscriber shall hold the Company harmless from, any and all loss, damage or
liability due to or arising out of any breach of any such covenant,
representation or warranty.
 
G.             Communication.  Any notice, demand, request or other
communication which may be required or contemplated herein (including delivery
of this Subscription Agreement by and between the parties hereto) shall be
sufficiently given or delivered if (i) given either by facsimile transmission
(with confirmation of receipt), by reputable overnight delivery service, postage
prepaid, or by registered or certified mail, postage prepaid and return receipt
requested, to the address indicated herein or to such other address as any party
hereto may specify as provided herein, or (ii) delivered personally at such
address.
 
H.             Applicable Law.  This Subscription Agreement and all legal
relations, claims or obligations arising out of this transaction shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to conflicts of law provisions.
 
I.              Confirmation of Representations; Additional Information.  Upon
request of the Company, the Subscriber shall confirm the accuracy of the
representations in this Subscription Agreement to the Company as of the Closing
Date and will use reasonable efforts to notify the Company and to do so promptly
if the Subscriber becomes aware that such representations are, at any time,
inaccurate in any respect.  In addition, the Subscriber hereby agrees to respond
reasonably to requests to supply any additional written information concerning
the representations in this Subscription Agreement that the Company may
reasonably request.
 
J.              Indemnification.  The Subscriber shall indemnify and hold
harmless the Company and its agents and affiliates (collectively, the “
Indemnified Persons ”) from and against any losses, claims, damages,
liabilities, costs or expenses to which any of them may become subject arising
out of or based upon any false representation or warranty, or any breach of or
failure to comply with any covenant or agreement, made by the Subscriber in this
Subscription Agreement or in any other document furnished to the Company in
connection with the Subscriber’s investment in the Company.  The Subscriber will
reimburse each Indemnified Person for his, her or its reasonable legal and other
expenses (including the cost of any investigation and preparation) as they are
incurred in connection with any action, proceeding or investigation arising out
of or based upon the foregoing.  The indemnity and reimbursement obligations of
the Subscriber under this Part J shall be in addition to any liability which the
Subscriber may otherwise have.
 

 
Exhibit 10.1 - Page 6

--------------------------------------------------------------------------------

 



 
K.             General.  This Subscription Agreement may be executed in
counterparts with the same effect as if the parties executing the counterparts
had all executed one counterpart.  This Subscription Agreement and the documents
specifically referred to herein constitute the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
and contemporaneous agreements and understandings of the parties in connection
therewith.  Neither this Subscription Agreement nor any provision hereof may be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom such waiver, modification, discharge or
termination is sought to be enforced.  Each provision of this Subscription
Agreement shall be considered separable and if for any reason any provision or
provisions hereof are determined to be invalid and contrary to any existing or
future law, such invalidity shall not impair the operation of or affect those
portions of this Subscription Agreement which are valid.
 
[signatures are on the following pages]
 

 
Exhibit 10.1 - Page 7

--------------------------------------------------------------------------------

 

               
               
 
IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement to
ACCELERATED ACQUISITIONS XVI, INC., Inc. this 23rd day of July, 2012.
 
Name of Subscriber: Sole Comfort Shoes, Inc.
                       
 
   
By:
  /s/Onkar Dhaliwal    
Name:
 
Onkar Dhaliwal
   
Title:
 
Co-Chairman and CEO
             
Purchase Price:
 
$2,335.00
   

 
 
 
 
ACCEPTANCE
 
Name of Subscriber:
 
Sole Comfort Shoes, Inc.
             
Purchase Price:
 
$2,335.00
   

 
The foregoing Subscription Agreement is hereby accepted upon the terms and
conditions set forth herein.
 

       
ACCELERATED ACQUISITIONS XVI, INC.
 
           
 
       
By:
  /s/ Timothy Neher        
Name:
 
Timothy J. Neher
       
Title:
 
Managing Member

 
Dated:  July 23, 2012
 


 
 
Exhibit 10.1 - Page 8
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------